AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                    FILED IN THE

                                         UNITED STATES DISTRICT COURT                                           U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON
                                                                  for thH_
                                                     Eastern District of Washington                           Mar 25, 2020
                                                                                                               SEAN F. MCAVOY, CLERK

                   AMANDA SIMONE M.,
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-00349-RHW
                                                                     )
                                                                     )
       COMMISSIONER OF SOCIAL SECURITY,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 11, is GRANTED; Defendant’s Motion for Summary Judgment,
u
              ECF No. 13, is DENIED;The Commissioner’s decision to deny Plaintiff’s application for Social Security benefits is
              REVERSED and REMANDED to the Commissioner for further proceedings consistent with this Order, pursuant to
              sentence four of 42 U.S.C. § 405(g).
              Judgment is entered in favor of Plaintiff.

This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge               Robert H.Whaley                                               on a motion for Summary Judgment.




Date: March 25, 2020                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                            Sara Gore
